IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,
                                             No. 80671-8-I
                            Respondent,
                                             DIVISION ONE
              v.
                                             UNPUBLISHED OPINION
 CHRISTOPHER A. COOK,

                           Appellant.


      PER CURIAM — Christopher Cook appeals his conviction for second degree

burglary. He contends, and the State concedes, that the evidence was

insufficient to support the conviction because there was no evidence that he

entered or remained in a building unlawfully, nor evidence that he had an intent

to commit a crime. See RCW 9A.52.030(1). We accept the State’s concession,

and remand for the trial court to vacate Cook’s conviction for second degree

burglary.

      Reversed.